Beoyx.es, C.' J.
’ 1. Tlie admission of the evidence set out in special grounds 1 and 2 of the motion for a new trial was not- error for any reason assigned.
2. Conceding (but not deciding) that it was improper for counsel for the plaintiff in his concluding argument to read to the jury sections of a certain act' of the General Assembly, the refusal of the court to instruct the jury, as requested by counsel for the defendant, that it was. improper for the plaintiff’s counsel to read the law to them does not require the grant of a new trial, since there was no motion for a mistrial. Southern Ry. Co. v. Ray, 155 Ga. 579, 582, 583 (118 S. E. 53). See, also, Mays v. Mays, 153 Ga. 836 (5) (113 S. E. 154).
3. In the light of the charge of the court as a whole and the facts of the case, the various excerpts from the charge assigned as error show no reason for a reversal of the judgment.
4. The general grounds of the motion for a new trial, not having been argued or insisted upon in the brief of counsel for the plaintiff in error, are.treated as abandoned.

Judgment affirmed,


Luke, J., concurs. Bloodworth, J., absent on account of illness.